Citation Nr: 0010666	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-32 497A	)	DATE
	)
	)


THE ISSUE

Whether a July 1997 decision of the Board of Veterans' 
Appeals (Board) denying reopening of a claim for service 
connection for schizophrenia should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
November 1957.  

This matter comes before the Board on motion from the veteran 
to revise or reverse a July 1997 decision of the Board.  



FINDINGS OF FACT

1.  A July 1997 decision of the Board denied reopening of a 
claim of service connection for schizophrenia.  

2.  The veteran has alleged that he is being denied his right 
to benefits.  


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the July 1997 Board decision in denying reopening of his 
claim of service connection for schizophrenia fails to meet 
the threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 22, 1997, the Board issued a decision denying the 
reopening of the veteran's claim of entitlement to service 
connection for schizophrenia.  In November 1997 the veteran 
submitted a letter indicating his belief that he was being 
denied his right to benefits.  In February 1998, the Acting 
Chairman of the Board denied the veteran's request as 
construed as a motion for reconsideration, and advised the 
veteran his request would also be construed as a request for 
revision of a prior Board decision on the grounds of CUE.  In 
April 1999 the Board notified the appellant that important 
information about his request for review of the Board's 
July 22, 1997, decision on the grounds of CUE was being 
provided.  The veteran was informed that the Board would wait 
60 days before adjudicating his request and if no response 
was received, the Board would proceed to adjudicate.  In May 
1999 the veteran submitted a letter indicating his desire to 
have his motion for reconsideration be a CUE motion.  In 
August 1999 the Board advised the veteran that requests were 
considered in the order they were received and that his 
motion had been assigned a motion docket number.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:  

(a) General.  Clear and Unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed.--(1)  General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when the decision was made.  

. . .

(c) Errors that constitute clear and 
mistakable error.  To warrant revision of 
a Board decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been 
made, would have manifestly changed the 
outcome when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

(Authority:  38 U.S.C.A. §§ 501(a), 
7111).  

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  

In this case, the moving party has not demonstrated that the 
Board's July 1997 decision contains CUE.  That decision was 
based upon the law then in effect and concluded that a June 
1990 Board decision denying service connection for 
schizophrenia was final and new and material evidence had not 
been submitted to reopen the veteran's claim of service 
connection for schizophrenia.  

The veteran's argument with respect to CUE is that he is 
being denied his right to benefits.  This is a general, 
nonspecific allegation of error, and does not constitute a 
valid claim of CUE.  As stated by the United States Court of 
Appeals for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this respect, the veteran has raised the generic 
allegation of error concerning the July 1997 Board decision, 
but not necessarily the discrete issue of CUE.  The veteran 
has alleged that the July 1997 decision was the product of 
error essentially because it denied him benefits to which he 
was entitled.  This argument represents a clear-cut example 
of disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); Luallen.  

On the basis of the above analysis the veteran has not set 
forth specific allegations of error, either of fact or law, 
in the July 1997 decision by the Board.  

ORDER

The motion for revision of the July 1997 Board decision on 
the grounds of CUE is denied.  



		
	U. R. POWELL
Member, Board of Veterans' Appeals


 


